NOT FOR PUBLICATION                         FILED
                         UNITED STATES COURT OF APPEALS                      JUN 21 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                                FOR THE NINTH CIRCUIT


 ABEL SALAZAR-VASQUEZ, AKA                           No. 12-74111
 George Babaciari, AKA Abel Salazar,
                                                     Agency No. A087-595-572
                 Petitioner,

    v.                                               MEMORANDUM*

 LORETTA E. LYNCH, Attorney General,

                 Respondent.

                          On Petition for Review of an Order of the
                              Board of Immigration Appeals

                                 Submitted June 14, 2016**

Before:           BEA, WATFORD, and FRIEDLAND, Circuit Judges.

             Abel Salazar-Vasquez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his applications for asylum, withholding of

removal, relief under the Convention Against Torture (“CAT”), and cancellation of

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings. Wakkary v. Holder, 558 F.3d

1049, 1056 (9th Cir. 2009). We deny in part and dismiss in part the petition for

review.

      Substantial evidence supports the agency’s determination that Salazar-

Vasquez’s past mistreatment did not rise to the level of persecution. See Gu v.

Gonzalez, 454 F.3d 1014, 1020-21 (9th Cir. 2006). Substantial evidence also

supports the agency’s determination that Salazar-Vasquez did not establish a well-

founded fear of future persecution because he failed to establish that any harm

would be inflicted by individuals the government is unwilling or unable to control.

See Rahimzadeh v. Holder, 613 F.3d 916, 923 (9th Cir. 2010). Thus, we deny the

petition as to Salazar-Vasquez’s asylum claim.

       Because Salazar-Vasquez failed to establish eligibility for asylum, his

withholding of removal claim necessarily fails. See Castro-Martinez v. Holder,

674 F.3d 1073, 1082 (9th Cir. 2011).

       We lack jurisdiction to consider any contention as to the merits of Salazar-

Vasquez’s claims for humanitarian asylum and CAT because he did not exhaust

them before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.

                                         2                                   12-74111
2004) (court lacks jurisdiction to review claims not presented to the agency).

      Finally, we also lack jurisdiction to review the agency’s discretionary

determination that Salazar-Vasquez failed to satisfy the “exceptional and extremely

unusual hardship” requirement for cancellation of removal, see 8 U.S.C. §

1252(a)(2)(B)(i); Mendez-Castro v. Mukasey, 552 F.3d 975 (9th Cir. 2009);

Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir. 2003), and Salazar-

Vasquez does not raise a colorable constitutional claim or question of law which

this court may review.

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                      12-74111